PER CURIAM.
Appellant challenges his judgment and sentence for possession of a firearm by a violent career criminal imposed pursuant to section 775.084, Florida Statutes (1995), amended by chapter 95-182, Laws of Florida. See Salters v. State, 758 So.2d 667 (Fla.2000). We agree that appellant’s conviction and sentence are unconstitutional, as chapter 95-182 violates the single subject rule contained in article III, section 6, of the Florida Constitution. See State v. Thompson, 750 So.2d 643 (Fla.1999). Appellant’s judgment and sentence are therefore vacated and this case remanded for further proceedings. See Morris v. State, 25 Fla. L. Weekly D1733, — So.2d -, 2000 WL 985880 (Fla. 2d DCA July 19, 2000).
Judgment and sentence vacated; remanded with directions.
CAMPBELL, A.C.J., THREADGILL and FULMER, JJ., Concur.